PER CURIAM.
Appellant challenges an order denying his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.800. The substance of the motion, which was properly sworn, was a motion for postcon-viction relief pursuant to rule 3.850. We *1116treat appellant’s appeal as one from a motion for postconviction relief under rule 3.850 and affirm, as the record conclusively refutes appellant’s contentions or they are legally insufficient to grant relief.
WARNER, POLEN and HAZOURI, JJ., concur.